Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed on 12/14/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Status of the claims 
Claims 1-13, 18 and 20 have been amended.
Claims 1-21 remain in the application.

Examiner’s Remarks
Previous discussion relates to the Examiner interpretation of cited fig. 4 and corresponding paragraphs of Pub. No.: US 2019/0278733 A1 to Kessler. Thus responsive to the interview dated 10/14/2021, in the RCE filed 12/14/2021, current amended claim 1 is reproduced as follow:

    PNG
    media_image1.png
    777
    657
    media_image1.png
    Greyscale


As currently amended the Ethernet Physical layer (PHY) device comprises: 
	- Physical Coding Sublayer (PCS) PHY circuitry, and 

While Physical Coding Sublayer (PCS) PHY circuitry is configured to generate a stream of layer-1 Ethernet frames and insert, into among the stream of layer-1 Ethernet frames, one or more management frames, 
Physical Media Attachment sublayer (PMA) circuitry is configured to: transmit the stream of layer-1 Ethernet frames and the inserted management frames, and receiving one or more verifications acknowledging that the one or more management frames were received successfully at the Peer Ethernet PHY device.

New search 
Update search yields the following prior art:
Pub. No.: US 20100115316 A1 to Diab discloses PHY device (see figs 1, 3, 4) comprise a PHY and logic module 308 for implementing the physical coding sublayer (PCS), the physical media attachment (PMA) sublayer suitable logic circuitry interfaces and/or code that may be operable to implement Ethernet protocols. While fig. 1 shows that Physical layer (PHY) device operative to control a remote peer Ethernet PHY device, fig. 3, [0053]-[0056], discloses comprises both physical coding sublayer (PCS) and physical media attachment (PMA), to implement Ethernet protocol via GPIO. 
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler.
Regarding claim 1. Diab discloses An Ethernet Physical layer (PHY) device operative to control a remote peer Ethernet PHY device, the Ethernet PHY device comprising: 
Physical Coding Sublayer (PCS) circuitry, configured to: 

    PNG
    media_image2.png
    419
    750
    media_image2.png
    Greyscale

generate a stream of layer-1 Ethernet frames that carry data for transmission to a peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112;
and 
insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
Physical Media Attachment sublayer (PMA) circuitry, configured to: 
(see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
	Diab does not explicitly disclose insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device. 
Kessler discloses insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, fig. 1, fig. 6; control fields (or management frames) sent with preambles to control GPIO of peer slave; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device, fig. 6 [0083], master note receives ACK form peer save.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 3. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, the PCS circuitry is configured to instruct the peer Ethernet PHY device to set the GPIO port to a specified output logic level, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 4. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, PCS circuitry is configured to instruct the peer Ethernet PHY device to read an input logic level of the GPIO port, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 5. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, the PCS circuitry is configured to instruct [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 6. (Diab does not disclose but Diab as modified with Kessler disclose, wherein the PCS circuitry is configured to receive the one or more management frames from a host, fig. 1; [0118].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 7. Diab does not disclose but Diab as modified with Kessler disclose, wherein the PCS circuitry is configured to receive, via a register, parameters for controlling the GPIO port, and to compose the one or more management frames based on the parameters, [0039], [0042], [0048].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.


Regarding claim 8. Diab discloses An Ethernet Physical layer (PHY) device controlled by a remote peer Ethernet PHY device, comprising: 
Physical Media Attachment sublayer (PMA) circuitry, configured to: 
connect to a physical link; 
receive, over the physical link a stream of layer-1 Ethernet frames that carry data sent from the peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
receive, within the stream of layer-1 Ethernet frames, one or more management frames that were sent from the peer PHY device to control a General-Purpose Input-Output (GPIO) port associated with the Ethernet PHY device; and Physical Coding Sublayer (PCS) circuitry, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112.
Diab does not explicitly disclose configured to: control the GPIO port responsively to instructions included in the one or more management frames; and 
transmit to the peer Ethernet PHY device, PMA circuitry, one or more verifications, acknowledging that the one or more management frames were received successfully.
Kessler discloses control the GPIO port responsively to instructions included in the one or more management frames; and 
fig. 1, fig. 6; control fields (or management frames) sent with preambles to control GPIO of peer slave; 
transmit to the peer Ethernet PHY device, PMA circuitry, one or more verifications, acknowledging that the one or more management frames were received successfully, fig. 6 [0083], master note receives ACK form peer save.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 10. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to set the GPIO port to a specified output logic level, , [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 11. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to read an input logic level of the GPIO port, and to report the input logic level of the GPIO to [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 12. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to control a microcontroller to perform a safety-control operation in a vehicle, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 13. See discussion of claim 8.

Regarding claim 14. Diab does not disclose but Diab as modified with Kessler disclose, wherein: in at least one of the management frames, the second Ethernet PHY device is configured to initiate a safety- control operation in a vehicle; the first Ethernet PHY device is configured to control the microcontroller via the GPIO port to perform the safety- control operation; and the microcontroller is configured to perform the safety-control operation in response to control of the GPIO port, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 17. Diab does not disclose but Diab as modified with Kessler disclose, wherein the first Ethernet PHY device is configured to control the GPIO port irrespective of whether the microcontroller is functional or malfunctioning, fig. 1 [0042], [0059] GPIO control slave via IRQ
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 18. See discussion of claim 1.
Regarding claim 20. See discussion of claim 8.

Claims 2, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler and further in view of Claseman US 2004/0165534 A1.

Regarding claim 2. Diab with Kessler does not disclose but Diab with Kessler as modified with Claseman discloses wherein the PHY PCS circuitry is configured to insert the management frames by inserting one or more Operations, Administration and Maintenance (OAM) frames, [0058], [0059] insertion of OAM frames by PHY layer. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Kessler with Claseman to compensate for rate differences in data stream, see abstract and [0058]-[0059].
Claims 9, 19 and 21 recite similar limitations. These claims are rejected as in claim 2.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler and further in view of Shie US 2007/0106915.

Regarding claim 15. Diab as modified with Kessler disclose but Diab and Kessler as modified with Shie discloses wherein, in response to at least one of the management frames, the first Ethernet PHY device is configured to reset the microcontroller via the GPIO port, for instance, [0007], [0015] and claim 1; resetting the microcontroller unit (MCU), the MCU 20 undergoes the reset operations and sets the GPIO pin reset microcontroller unit (MCU) via GPIO pin (port). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  

Regarding claim 16. Diab as modified with Kessler disclose but Diab and Kessler as modified with Shie discloses, wherein, in response to at least one of the management frames, the first [0012], [0015] and claim 1; reads power status (status) of device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/14/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414